COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Yvonne Marie Webber v. The State of Texas

Appellate case number:       01-17-00712-CR

Trial court case number:     1538250

Trial court:                 209th District Court of Harris County

        Without an agreed punishment recommendation, appellant, Yvonne Marie
Webber, pleaded guilty to the felony offense of driving while intoxicated. The trial court
found appellant guilty and assessed her punishment at confinement for sixteen years. The
trial court certified that this is not a plea-bargain case and appellant has the right of
appeal.
        Appellant’s appointed trial counsel timely filed a notice of appeal that included a
motion to withdraw and appellant’s request for appointment of appellate counsel. The
trial court allowed trial counsel to withdraw, found that appellant is indigent for the
purpose of employing counsel and paying for the clerk’s and reporter’s records, and
granted appellant’s motion to appoint appellate counsel. However, the trial court did not
appoint counsel to represent appellant on appeal. No attorney has appeared in this Court
on appellant’s behalf.
        Based on the trial court’s finding that appellant is indigent for the purpose of
employing counsel, appellant is entitled to court-appointed counsel. See TEX. CODE
CRIM. PROC. ANN. art. 1.051(d)(1), 26.04(p) (West Supp. 2017). Accordingly, we abate
this appeal, remand the case to the trial court, and direct the trial court to appoint counsel,
at no expense to appellant, to represent appellant on appeal. See id. art. 1.051(a), (c),
(d)(1); 26.04(a), (b)(1), (c), (p).
        The trial court clerk is directed to file a supplemental clerk’s record containing the
trial court’s order appointing counsel to represent appellant on appeal with this Court
within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record that complies with this order is filed in this Court.
      It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: December 12, 2017